Per Curiam.

In the court below, the fact that Eliphaz Webber might have obtained five dollars upon his demand against his son, was held to be conclusive evidence that he was not a pauper. We think, however, that it was not conclusive ; for there might be circumstances rendering it necessary for a person to have immediate supplies and not admitting of even the little delay which would be occasioned by going two miles to obtain them. And this necessity, it should seem, would' constitute the person a pauper within the meaning of the statute.1
But if Webber and his family were not in the condition of paupers, technically speaking, still they might have been in distress and in need of immediate relief, and evidence upon this general question, whether they were so situated, ought to have been admitted.
The exceptions therefore are sustained, and a new trial is granted.

 See Fiske v. Lincoln, 19 Pick. 473; Wilson v. Broolcs, 14 Pick. 341.